         Case 3:19-cv-01966-KAD Document 28 Filed 05/12/20 Page 1 of 2



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

SAIFULLAH KHAN,                             :
     Plaintiff,                             :
                                            :
v.                                          :      CIVIL NO. 3:19-CV-01966 (KAD)
                                            :
YALE UNIVERSITY, et. al.                    :
     Defendants.                            :      May 12, 2020


       CONSENT MOTION TO EXTEND TIME FOR PLAINTIFF TO REPLY TO
                   DEFENDANTS’ MOTION TO DISMISS
       The Plaintiff in this action respectfully request that the deadline for the Plaintiff to

reply to the Jane Doe Defendant’s motion to dismiss be extended by an additional 14

days up to and including June 2, 2020. In support hereof, the undersigned represents the

following:

       1. The undersigned has conferred with the Defendants, and they have indicated

             that they have no objection to this motion.

       2. No party will incur prejudice by the delay. The parties will continue to cooperate

             in discovery.

       3. The undersigned has a time-sensitive matter that is due the day prior to the

             May 19, 2020 deadline, which will require his full attention and resources. Due

             to the ongoing coronavirus pandemic, he is operating with severely limited

             assistance, thus making it nearly impossible for him to meet the May 19, 2020

             deadline. Consequently, he will be unable to prepare an adequate response to

             the Defendants’ motion to dismiss if the deadline remains May 19, 2020.
          Case 3:19-cv-01966-KAD Document 28 Filed 05/12/20 Page 2 of 2



WHEREFORE, the undersigned respectfully requests that the Court grant the Plaintiff’s

motion.

                                                 The Plaintiff

                                                 BY:
                                                 /s/ Norman A. Pattis /s/
                                                 NORMAN A. PATTIS
                                                 Pattis & Smith, LLC
                                                 Juris No. 13120
                                                 383 Orange Street, First FL.
                                                 New Haven, CT 06511
                                                 Tel. 203-393-3017
                                                 Fax 203-393-9745
                                                 npattis@pattisandsmith.com


                                    CERTIFICATION


       I hereby certify that on May 12, 2020, a copy of the foregoing was filed

electronically. Notice of this filing was sent by e-mail to all parties by operation of the

Court’s electronic filing system. Parties may access this filing through the Court’s system.




                                                 BY:
                                                 /s/ Norman A. Pattis /s/
                                                 NORMAN A. PATTIS
                                                 Pattis & Smith, LLC
                                                 Juris No. 13120
